 

Case 1:19-mc-00247-SES Document 1 Filed 04/15/19 Page lofi

AO 106 (Rev. 04/10) Application fora Search Warrant .

 

 

UNITED STATES DISTRICT COURT — HARRISBURG, PA
for the APR AS 2019

Middle District of Pennsylvania Lo-
In the Matter of the Search of )
Briefly describe th ty to.b hed +
(or identify the person Be naine and address) CaseNo. \ VA me 2 5
HP Pavilion Desktop Computer, Serial Number )
CNX7512ZY6

APPLICATION FOR A SEARCH WARRANT

La federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 

See Attachment A
located in the Middle District of Pennsylvania _, there is now concealed (identify the
person or describe the property to be seized):

See Attachment B

The basis for the search under F ed. R. Crim. P. 41(c) i is (check one or more):
IM evidence ofa crime;
contraband, fruits of crime, or other items illegally possessed;
@ property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18USC§ 1343. Wire Fraud.
‘The application is based on these facts:

1, Sean Bowd, being first duly sworn, hereby depose and state as follows:

a Continued on the attached sheet. _

a Delayed notice of _ 30 days (give exact ending date if more/than 30 days;
under 18 U.S.C. § 3103a, the basis of which is set forth on iV

 
  

 

 

Z V Applicant's signature
Sean W. Dowd, Special Agent, FBI

Printed name and title

HK ER heal

Judge’s signature

 

Sworn to before me and signed in my presence.

 

‘City and state: Harrisburg, PA Susan E. Schwab, Chief Magistrate Judge

 

 

Printed name and title
